Citation Nr: 1142987	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a rating greater than 20 percent for service-connected right knee medial meniscal tear.

2.  Entitlement to a rating greater than 10 percent for service-connected right knee degenerative joint disease.

3.  Entitlement to a rating greater than 10 percent for service-connected left knee medial meniscal tear.

4.  Entitlement to a rating greater than 10 percent for service-connected left knee degenerative joint disease.

5.  Entitlement to a rating greater than 10 percent for service-connected right ankle anterior talo-faibular sprain with mild degenerative changes and mortise narrowing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia currently holds jurisdiction over the claims.

The Veteran has vaguely reported that his service-connected disabilities may be affecting his unemployment.  The RO is requested to contact the Veteran and clarify whether he intends to raise a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).


FINDINGS OF FACT

1.  The Veteran's service-connected medial meniscal tear of the right knee does not result in, or more nearly approximate, severe instability or subluxation.

2.  The Veteran's service-connected right knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use.

3.  The Veteran's service-connected medial meniscal tear of the left knee does not result in, or more nearly approximate, moderate instability or subluxation.

4.  The Veteran's service-connected left knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use.

5.  The Veteran's service-connected right ankle disability does not result in, or more nearly approximate, marked limitation of ankle motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 percent for service-connected right knee medial meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  The criteria for entitlement to a rating greater than 10 percent for service-connected right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5258-5261 (2011).

3.  The criteria for entitlement to a rating greater than 10 percent for service-connected left knee medial meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.71a, DC 5257 (2011).

4.  The criteria for entitlement to a rating greater than 10 percent for service-connected right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5024, 5258-5261 (2011).

5.  The criteria for entitlement to a rating greater than 10 percent for service-connected right ankle anterior talo-faibular sprain with mild degenerative changes and mortise narrowing have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Similarly, tenosynovitis under DC 5024 is to be rated on limitation of motion of affected parts, as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5024.

The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, (Vet. App. Aug. 23, 2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

As there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DC's 5256, 5259, 5262 and 5263 do not apply. 

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

As the lay and medical evidence does not reflect a history of ankylosis, malunion of the os calcis or astragalus, or astragalectomy, the criteria of DCs 5270, 5273 and 5274 do not apply. 

In general, the words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Factual summary

Historically, the Veteran received in service treatment for right knee medial collateral ligament strain, left knee strain/sprain/tendonitis and right ankle sprain.  

Post-service, the Veteran's VA clinical records reflect his complaint of bilateral knee pain with occasional swelling, popping and instability.  He experienced increased pain using stairs.  Clinical findings were significant for crepitus.  There is a generalized description of limitation of knee flexion with no reference to the extent of motion loss.  A December 2003 x-ray examination was interpreted as showing mild degenerative changes of both knees without any significant joint space narrowing.  The Veteran was using a Velcro knee brace on both knees.

The Veteran's VA clinical records also include his report of swelling and popping of the right ankle joint.  An x-ray examination in December 2003 was interpreted as showing minor osteophyte formation, probable mild narrowing of the medial aspect of the ankle mortise, minimal ossification at the insertion of the Achilles, and a minute plantar calcaneal spur.  These findings were suggestive of mild degenerative changes.

By rating action dated December 2004, the RO granted service connection for lateral collateral ligament strain of the right knee, and assigned an initial 10 percent rating under DC 5010-5260; granted service connection for left knee strain with mild degenerative changes, and assigned an initial 10 percent rating under DC 5010-5260; and granted service connection for anterior talo-fabular right ankle sprain with mild degenerative changes and mortise narrowing, and assigned an initial 10 percent rating under DC 5010-5271.

In pertinent part, VA Compensation and Pension (C&P) examination in December 2005 was significant for clinical findings of right knee medial joint line tenderness, positive McMurray's test, positive disco test and moderate instability.  The left knee demonstrated medial joint line tenderness, medial patellar facet tenderness, positive McMurray's test and slight instability.  The right ankle was significant for clinical findings of tenderness at the posterior tibia tendon behind the medial malleolus and pain with inversion and plantar flexion.  X-ray findings were interpreted as showing mild degenerative joint disease of both knees.  X-ray findings of the right ankle were interpreted as within normal limits.  The examiner offered diagnoses of likely medial meniscal tears of both knees, and posterior tibial tendinitis of the right ankle.

By rating action dated April 2006, the RO granted service connection for medial meniscal tear of the right knee, and assigned an initial 20 percent rating under DC 5257.  The RO also granted service connection for medial meniscal tear of the left knee, and assigned an initial 10 percent rating under DC 5257.  The RO continued the 10 percent ratings for right and left knee arthritis under DC 5010-5260, and continued the 10 percent rating for right ankle disability under DC 5271.

The Veteran filed the increased rating claims currently on appeal in March 2007.  In pertinent part, the Veteran's VA clinical records reflect his report of continued bilateral knee and right ankle pain in 2007.  He reported using his knee braces at all times.  The clinical findings were limited to tenderness of the knees and right ankle absent swelling.  The Veteran was diagnosed with arthralgia.  X-ray examinations in April 2007 were interpreted as showing mild to moderate degenerative joint disease of the knees, and mild spur formation of the right ankle with a tiny calcaneal spur.

On VA C&P examination in June 2007, the Veteran endorsed bilateral knee symptoms of pain, weakness, give-way, stiffness, and swelling exacerbated by use.  He denied heat, redness, lack of endurance, locking, fatigability or dislocation.  The Veteran also endorsed right ankle pain with additional symptoms of weakness, stiffness, give-way resulting in forward stumble, locking, popping, and cracking.  He denied swelling, heat, redness, lack of endurance, fatigability and dislocation.  

In general, the Veteran described chronic pain of 8/10 severity which could be elicited by activity.  At times of pain, he could function with medication.  His condition did not cause incapacitation.  He described functional limitations of an inability to sit, walk or stand for prolonged periods.

On examination, the Veteran's feet did not reveal signs of abnormal weight bearing.  Posture and gait were within normal limits.  Both knees showed signs of weakness, tenderness, abnormal movement, and guarding of movement.  There were no signs of edema, effusion, redness, heat or subluxation.  Clinically, both knees showed crepitus but no recurrent subluxation, "locking" pain, or joint effusion.  Both knees flexed to 100 degrees with pain occurring at 100 degrees, and extended to 5 degrees with pain beginning at 5 degrees.  On repetitive use, the joint function of both knees was limited by pain, fatigue, weakness, lack of endurance and incoordination with pain having the major functional impact.  However, this functional impairment did not additionally limit joint function in terms of motion loss.  For both knees, the medial and lateral meniscus tests were slightly abnormal.  Otherwise, the collateral and cruciate ligament stability tests were within normal limits.  

With respect to the right ankle, the examiner found signs of abnormal movement and guarding of movement.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or deformity.  The right ankle dorsiflexed to 10 degrees with pain beginning at 10 degrees, and plantar flexed to 30 degrees with pain occurring at 30 degrees.  On repetitive testing, the joint function of the right ankle was limited by pain, fatigue, weakness, lack of endurance and incoordination with pain having the major functional impact.  However, this functional impairment did not additionally limit joint function in terms of motion loss.

Overall, the VA examiner continued the diagnoses of medial meniscal tear of the knees, degenerative joint disease of the knees, and anterior talo-fibular right ankle sprain with mild degenerative changes and mortise narrowing.  These conditions affected the Veteran's usual occupation and daily activities by precluding an ability to stand or walk for prolonged periods of time. 

In pertinent part, the Veteran's subsequent VA clinical records include the results from magnetic resonance imaging (MRI) scans of both knees in April 2008.  The results from the right knee were interpreted as showing mild to moderate tri-compartmental degenerative arthritis, small effusion, and Baker/popliteal cyst.  There was no abnormality of the menisci, collateral ligaments, cruciate ligaments, patellar and quadricep tendons, the bones and surrounding soft tissue.  MRI findings for the left knee revealed degenerative arthritis with areas of osteochondrosis involving the medial and lateral femoral condyles anteriorly and the patella; small effusion; and patellar tendon abnormality suggesting tendinopathy/chronic tendinitis.  There was no abnormality of the menisci, collateral ligaments, cruciate ligaments, quadriceps tendon, the bones and surrounding soft tissue.

Additionally, the Veteran's VA clinical records reflect his report of continued bilateral knee and right ankle pain, which was aggravated with walking.  The Veteran was issued bilateral knee braces with metallic hinges, and was being evaluated for bilateral ankle braces.  Clinical findings were limited to bilateral knee tenderness.  

The Veteran was afforded additional VA C&P examination in February 2010.  At that time, the Veteran endorsed bilateral knee symptoms of weakness, stiffness, swelling, give-way, locking, tenderness, pain, popping, and cracking.  He denied heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He experienced pain flare-ups of 9/10 severity as often as once per day, which lasted for the entire day.  At these times, the Veteran's functional impairments included an inability to sit, run, step and stand for prolonged periods.  He described limitation of joint motion as experiencing pain in the bent knee position.  He had difficulty with standing and walking, and he sometimes tripped.  His treatment included Etodolac, Hydrocodone and Chlorzoxazone.  He denied periods of incapacitation.

With respect to the right ankle, the Veteran endorsed symptoms of weakness, stiffness, swelling, give-way, locking, tenderness and pain.  He denied heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation and dislocation.  He experienced pain flare-ups of 9/10 severity as often as once per day, which lasted for the entire day.  At these times, the Veteran's functional impairments included difficulty walking on his ankle which affected his hips and lower back.  He described limitation of joint motion as experiencing an inability to pull his foot up all the way due to weakness.  He had difficulty with standing and walking.  He stated that prolonged standing caused numbness and gait impairment.  He denied periods of incapacitation.

On examination, the Veteran had a normal posture, gait and tandem gait.  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or unusual shoe wear pattern.  For ambulation, the Veteran required braces on the right knee and ankle for support.  The right knee demonstrated guarding of movement absent edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage or subluxation.  There was crepitus.  There was no genu recurvatum, locking pain or ankylosis.  There was flexion to 140 degrees and extension to 0 degrees.  On repetitive testing, the right knee joint was not additionally limited in motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The collateral and cruciate ligament tests, as well as the meniscus stability test, were within normal limits.

The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was crepitus.  There was no genu recurvatum, locking pain or ankylosis.  There was flexion to 140 degrees and extension to 0 degrees.  On repetitive testing, the left knee joint was not additionally limited in motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The collateral and cruciate ligament tests, as well as the meniscus stability test, were within normal limits.

With respect to the right ankle, there were signs of guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, deformity or ankylosis.  The right ankle dorsiflexed to 20 degrees and plantar flexed to 45 degrees.  On repetitive testing, the right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.

Overall, the VA examiner continued the diagnoses of medial meniscal tear of the knees, degenerative joint disease of the knees, and anterior talo-fibular right ankle sprain with mild degenerative changes and mortise narrowing.  The examiner also offered the following remarks:

OBJECTIVE FINDINGS REGARDING KNEE STABILITY:
The right knee stability tests are within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There is no subluxation on the right.  The left knee stability tests are within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  The left knee shows no signs of subluxation.

The effect of the condition on the claimant's usual occupation is unemployed.  The effect of the condition on the claimant's daily activity is bilateral knee and right ankle pain after prolonged sitting, walking or activity.

Additional evidence includes the Veteran's arguments in support of his claims.  The Veteran disagrees with VA examiner findings that he manifests a normal gait, and does not manifest severe weakness, recurrent subluxation, locking, pain and joint effusion of the knees.  He further describes constant cracking and popping of the knee joints.  He reports an inability to walk without knee braces.  He also alleges that the June 2007 VA examiner failed to even touch his knees.

Right knee disability

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for the service-connected right knee instability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right knee disability does not result in, or more nearly approximate, severe instability or subluxation.

Additionally, the Board finds that the criteria for a rating greater than 10 percent for the service-connected right knee arthritis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use.

With respect to right knee instability, VA C&P examination in June 2007 found a slightly abnormal medial and lateral meniscus test with signs of weakness.  Otherwise, the examiner found no evidence of recurrent subluxation with collateral and cruciate ligament tests within normal limits.  Similarly, the February 2010 VA examiner found no evidence of instability or subluxation with stability tests within normal limits.  The available VA clinical records reflect that the Veteran has been issued a right knee brace with a prior history of moderate instability found on VA examination in 2005.  However, there is no clinical description of right knee instability, particularly instability of a severe level, during the appeal period.

Overall, the VA C&P examinations in June 2007 and February 2010 provide strong evidence against a rating greater than 20 percent based upon instability under DC 5257, failing to show right knee instability or subluxation which meets, or more nearly approximates, the criteria for severe instability or subluxation.  The VA clinical records provide no direct support for a higher rating.

With respect to current right knee motion, the June 2007 VA C&P examination measured right knee extension to 5 degrees and flexion to 100 degrees.  VA C&P examination in February 2010 found normal range of motion from 0 to 140 degrees.  The VA clinical records do not describe limitation of motion in terms of degrees of motion lost.

Overall, the VA C&P examination reports dated June 2007 and February 2010 provide highly probative evidence against a compensable rating for the right knee disability based upon limitation of motion under DC's 5260 and/or 5261, showing right knee motion of at least 5 degrees extension to 140 degrees flexion.  The VA clinical records provide no direct evidence in support of the claim.

The Board also finds no basis to award a rating greater than 10 percent for right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes right knee pain, weakness, give-way, stiffness and swelling exacerbated by use which limits his ability to sit, walk or stand for prolonged periods of time.

The June 2007 VA examiner found right knee joint function limited by pain, fatigue, weakness, lack of endurance, incoordination, pain, tenderness, abnormal movement and guarding, but also found no additional motion loss due to these factors on repetitive testing.  The VA C&P examiner in February 2010 found that the right knee joint was not additionally limited in motion due to pain, fatigue, weakness, lack of endurance or incoordination.

Notably, the Veteran has already been assigned a separate 10 percent rating based upon painful but noncompensable motion loss of the right knee under DC 5003.  On this record, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261.  The Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board also finds no additional DCs applicable to the right knee claim.  In this respect, there is no lay or medical evidence of ankylosis (DC 5256), or impairment of the tibia and fibula by malunion or nonunion (DC 5262).  The currently assigned 20 percent rating under DC 5257 is the maximum available rating for dislocation of semi-lunar cartilage (DC 5258).

In so deciding, the Board finds that the Veteran's general complaints of right knee pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, his perceptions as to the extent of functional impairment, such as severe weakness, are not consistent with the evidentiary record.  

When applying the applicable criteria to the lay and medical evidence of record, the Board finds that the specific clinical findings by trained VA clinicians hold significantly greater probative value than the Veteran's generalized allegations and perceptions.  In this respect, these clinicians have provided specific findings for range of motion based upon use of a goniometer, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings, including the extent of instability.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as the VA clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule, therefore, is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Left knee disability

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for the service-connected left knee instability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's left knee disability does not result in, or more nearly approximate, moderate instability or subluxation.

Additionally, the Board finds that the criteria for a rating greater than 10 percent for the service-connected left knee arthritis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's left knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use.

With respect to left knee instability, VA C&P examination in June 2007 found a slightly abnormal medial and lateral meniscus test with signs of weakness.  Otherwise, the examiner found no evidence of recurrent subluxation with collateral and cruciate ligament tests within normal limits.  Similarly, the February 2010 VA examiner found no evidence of instability or subluxation with stability tests within normal limits.  The available VA clinical records reflect that the Veteran has been issued a left knee brace with a prior history of slight instability found on VA examination in 2005.  However, there is no clinical description of left knee instability, particularly instability of a moderate level, during the appeal period.

Overall, the VA C&P examinations in June 2007 and February 2010 provide strong evidence against a rating greater than 10 percent based upon instability under DC 5257, failing to show left knee instability or subluxation which meets, or more nearly approximates, the criteria for moderate instability or subluxation.  The VA clinical records provide no direct support for a higher rating.

With respect to current left knee motion, the June 2007 VA C&P examination measured left knee extension to 5 degrees and flexion to 100 degrees.  VA C&P examination in February 2010 found normal range of motion from 0 to 140 degrees.  The VA clinical records do not describe limitation of motion in terms of degrees of motion lost.

Overall, the VA C&P examination reports dated June 2007 and February 2010 provide highly probative evidence against a compensable rating for the left knee disability based upon limitation of motion under DC's 5260 and/or 5261, showing left knee motion of at least 5 degrees extension to 140 degrees flexion.  The VA clinical records provide no direct evidence in support of the claim.

The Board also finds no basis to award a rating greater than 10 percent for left knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes left knee pain, weakness, give-way, stiffness and swelling exacerbated by use, and limiting his ability to sit, walk or stand for prolonged periods of time.

The June 2007 VA examiner found left knee joint function limited by pain, fatigue, weakness, lack of endurance, incoordination, pain, tenderness, abnormal movement and guarding, but also found no additional motion loss due to these factors on repetitive testing.  The VA C&P examiner in February 2010 found that the left knee joint was not additionally limited in motion due to pain, fatigue, weakness, lack of endurance or incoordination.

Notably, the Veteran has already been assigned a separate 10 percent rating based upon painful but noncompensable motion loss of the left knee under DC 5003.  On this record, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261.  Notably, the Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered whether a higher rating is warranted still under DC 5258, given the clinical diagnosis of medial meniscal tear.  Notably, an MRI examination after the clinical diagnosis found no abnormality of the left knee meniscus.  This imaging scan showing no dislocation of semilunar cartilage outweighs the clinical diagnosis based upon a less than complete record.  Thus, a separate 20 percent rating under DC 5258, to the extent possible under law, is not warranted.

The Board also finds no additional DCs applicable to the left knee claim.  In this respect, there is no lay or medical evidence of ankylosis (DC 5256), or impairment of the tibia and fibula by malunion or nonunion (DC 5262).  Thus, there is no basis for a higher rating still.

In so deciding, the Board finds that the Veteran's general complaints of left knee pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, his perceptions as to the extent of functional impairment, such as severe weakness, are not consistent with the evidentiary record.  

Similar to the above analysis, the Board finds that the specific clinical findings by trained VA clinicians hold significantly greater probative value than the Veteran's generalized allegations and perceptions.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Right ankle disability

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for the service-connected right ankle disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right ankle disability does not result in, or more nearly approximate, marked limitation of ankle motion. 

With respect to current right ankle motion, VA C&P examination in June 2007 found right ankle dorsiflexion to 10 degrees which is 50 percent of normal.  The Veteran had plantar flexion to 30 degrees which is 75 percent of normal.  VA C&P examination in February 2010 found full range of right ankle motion.  The VA clinical records do not measure right ankle motion in terms of degrees, and the Veteran himself has not described right ankle motion loss in terms of specific degrees.

Additional evidence includes the June 2007 VA examination report which described right ankle pain beginning at the end range of motion with signs of abnormal movement and guarding of movement.  The VA examiner found that right ankle joint function was limited by pain, fatigue, weakness, lack of endurance and incoordination, but that such factors did not result in any additional motion loss.  The February 2010 VA C&P examiner found signs of guarding of movement, but no additional motion loss due to factors such as pain, fatigue, weakness, lack of endurance, or incoordination. 

Notably, the Veteran has already been assigned a 10 percent rating based upon painful but noncompensable motion loss of the right ankle under DC 5003.

Overall, the VA C&P examination reports dated June 2007 and February 2010 provide highly probative evidence against a rating greater than 10 percent based upon limitation of motion under DC 5271.  In this respect, the clinical findings of record do not show, or more nearly approximate, the criteria for marked limitation of right ankle motion even when considering functional loss of use under 38 C.F.R. §§ 4.40 and 4.45.

The Board also finds no additional DCs applicable to the right ankle claim.  In this respect, there is no lay or medical evidence of ankylosis (DCs 5270 and 5272), malunion of the os calcis or astragalus (DC 5273 or astragalectomy (DC 5274). 

In so deciding, the Board finds that the Veteran's general complaints of right ankle pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, similar to the above analysis, the Board places greater probative weight to the specific clinical findings by trained VA clinicians than the Veteran's generalized allegations.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On review of the record, the Board finds that all aspects of the Veteran's bilateral knee and right ankle disabilities are adequately encompassed in the assigned schedular ratings.  With respect to both knees, the Veteran has been assigned separate ratings address both instability and arthritis with limitation of motion.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  With respect to the right ankle, the Veteran has been assigned a rating based upon painful motion.  

For all of these disabilities, the Board finds that the assigned schedular ratings contemplate the symptomatology and level of disability displayed, including the level of functional impairment expected to result therefrom.  The Board finds no unusual medical or functional limitations attributable to these disabilities not contemplated by the schedular ratings.  Furthermore, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting higher ratings still.

As the assigned schedular evaluations are deemed adequate, there is also no basis for extraschedular referral under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted. 

The Board also observes that the VA examiner in February 2010 commented that an effect of the Veteran's service-connected disabilities included unemployment.  Previously, the Veteran alleged that multiple disabilities, including nonservice-connected hip and back disabilities, were affecting his ability to work.  To date, the Veteran has not specifically alleged that his service-connected disabilities alone prevent him from obtaining and maintaining substantially gainful employment.  At this time, the Board finds that a claim for entitlement to TDIU has not been reasonably raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").

However, in the Introduction section, the RO is requested to contact the Veteran to clarify whether he intends to seek this benefit.  

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran filed his increased rating claims in March 2007.  A pre-adjudicatory May 2007 RO letter fully complied with the timing and generic content requirements expected in an increased rating claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the Veteran and VA in developing his claim, and how VA determines disability ratings and effective dates of award.

VA has a duty to assist a claimant in the development of the claims. This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issues being decided on appeal.  

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

The Veteran was last afforded VA examination of his knees and right ankle in February 2010.  This examination report contains all findings necessary to decide the claims in detail, including an evaluation as to whether there is additional loss of motion due to functional impairment.  The Veteran has generally argued that his VA examination reports fail to accurately depict the severity of his disabilities.  For example, he complains that he does have gait impairment, subluxation, locking, severe weakness, etc.  He alleges that the June 2007 VA examiner did not touch his knees, but this allegation is not consistent with the examination report findings that include stability and range of motion testing.  The Board finds no basis in the record to determine that any VA examiner has improperly performed his duties in this case.   

Since the February 2010 VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving the right knee, the left knee or the right ankle to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to a rating greater than 20 percent for service-connected right knee medial meniscal tear is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected right knee degenerative joint disease is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected left knee medial meniscal tear is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected left knee degenerative joint disease is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected right ankle anterior talo-faibular sprain with mild degenerative changes and mortise narrowing is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


